Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
UNITED STATES OF AMERICA § |
§ CRIMINAL NO. H-19-526
v. §
§
FRANCISCO SALAZAR §
PLEA AGREEMENT

The United States of America, by and through Ryan K. Patrick, United States Attorney for
the Southern District of Texas, and Robert Stabe, Assistant United States Attorney, and the
defendant, Francisco Salazar (“Defendant”), and Defendant's counsel, pursuant to Rule
11(c)(1)(A) and 11(c)(1)(B) of the Federal Rules of Criminal Procedure, state that they have
entered into an agreement, the terms and conditions of which are as follows: |

Defendant's Agreement

1. Defendant agree to plead guilty to Count One of the Criminal Indictment. Count One
charges Defendant with Conspiracy to Possess with intent to distribute 50 grams or more of
methamphetamine, in violation of Title 21, United States Code, Sections 846, 841(a) and
841(b)(1)(A). Defendant, by entering this plea, agrees that he/she is waiving any right to have
the facts that the law makes essential to the punishment either charged in the indictment, or proved
to a jury or proven beyond a reasonable doubt.

Punishment Range

2. The statutory maximum penalty for each violation of Title 21, United States Code,
Sections 846, 841(a) and 841(b)(1)(A) is imprisonment of not less than 10 years or more than Life
and a fine of not more than $10 willion: . Additionally, Defendant shall receive a term of
supervised release after imprisonment of at least 5 years. See Title 18, United States Code,

Section 3559(a)(1) and Title 21, United States Code, Section 841(b)(1)(A). Defendant
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 2-0f 14

acknowledges and understands that if he/she should violate the conditions of any period of
supervised release which may be imposed as. part of his/her sentence, then Defendant may be
imprisoned for up to 5 years, without credit for time already served on the term of supervised |
release prior to such violation. See Title 18, United Stated Code, sections 3559(a)(1) and
3583(e)(3). Defendant understands that frets cannot have the imposition or execution of the
sentence suspended, nor is he/she eligible for parole.
Mandatory Special Assessment

3. Pursuant to Title 18, United States Code, section 3013(a)(2)(A), immediately after
sentencing, Defendant will pay to the Clerk of the United States District Court a special assessment
in the amount of one hundred dollars ($100.00) per count of conviction. The payment will be by
cashier's check or money order, payable to the Clerk of the United States District Court, c/o District
Clerk’s Office, P.O. Box 61010, Houston, Texas 77208, Attention: Finance.

Immigration Consequences

4. Defendant recognizes that pleading gaat may have consequences with respect to
his/her immigration status if he/she is not a citizen of the United States. Defendant understands
that if helstie is not a citizen of the United States, by pleading guilty he/she may be removed from
the United States, denied citizenship, and denied admission to the United States in the future.
Defendant understands that if he/she is a naturalized United States citizen, pleading guilty may
result in tintnienittbn consequences, such as denaturalization and potential deportation or removal
from the United States. Defendant’s attorney has advised Defendant of the potential immigration
consequences resulting from Defendant’s plea of guilty and Defendant affirms that he/she wants
to plead guilty regardless of any immigration consequences that may result from the guilty plea

and conviction.
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 3 of 14

Cooperation

5. The parties understand this agreement carries the potential for a motion for departure
under Section 5K1.1 of the Sentencing Guidelines. Defendant understands and agrees that
whether such a motion is filed will be determined solely by the United States through the United
States Attorney for the Southern District of Texas. Should Defendant's cooperation, in the sole
judgment and discretion of the United States, amount to “substantial assistance,” the United States
reserves the sole right to file a motion for departure pursuant to Section 5K1.1 of the United States
Sentencing Guidelines. Defendant further agrees to persist in that plea through sentencing, fully
cooperate with the United States, and not oppose the forfeiture of assets. Defendant understands
and agrees that the United States will request that sentencing be deferred until that cooperation is
complete.

6. Defendant understands and agrees that “fully cooperate,” as that term is used herein,
includes providing all information relating to any criminal activity known to Defendant, including
but not limited to drug trafficking. Defendant understands that such information includes both
state and federal offenses arising therefrom. In that regard:

(a) Defendant agrees that this plea agreement binds only the United States

Attorney for the Southern District of Texas and Defendant; it does not bind any

other United States Attorney or any other unit of the Department of Justice;

(b) Defendant agrees to testify truthfully as a witness before a grand jury or in

any other judicial or administrative proceeding when called upon to do so by the

United States. Defendant further agrees to waive his/her Fifth Amendment

privilege against self-incrimination for the purpose of this agreement;

(c) Defendant agrees to voluntarily attend any interviews and conferences as
the United States may request;

(d) Defendant agrees to provide truthful, complete and accurate information
and testimony and understands any false statements made by the defendant to the
Grand Jury or at any court proceeding (criminal or civil), or to a government agent

3
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD_ Page 4 of 14

or attorney, can and will be prosecuted under the appropriate perjury, false
statement, or obstruction statutes;

(e) Defendant agrees to provide to the United States all documents in his/her

possession or under his/her control relating to all areas of inquiry and investigation;

and

(H Should the recommended departure, if any, not meet Defendant's

expectations, the Defendant understands that he/she remains bound by the terms of

this agreement and cannot, for that reason alone, withdraw his/her plea.

Waiver of Appeal and Collateral Review

7. Defendant is aware that Title 28, United States Code, section 1291, and Title 18, United
States Code, section 3742, afford a defendant the right to appeal the conviction and sentence
imposed. Defendant is also aware that Title 28, United States Code, section 2255, affords the right
to contest or “collaterally attack” a conviction or sentence after the judgment of conviction and
sentence has become final. Defendant knowingly and voluntarily waives the right to appeal or
“collaterally attack” the conviction and sentence, except that Defendant does not waive the right
to raise a claim of ineffective assistance of counsel on direct appeal, if otherwise permitted, or on
collateral review in a motion under Title 28, United States Code, section 2255. Defendant’s
knowing and voluntary waiver of the right to appeal or collaterally attack the conviction and
sentence includes waiving the right to raise on appeal or on collateral review any argument that
(1) the statute(s) to which the defendant is pleading guilty is unconstitutional and (2) the admitted
conduct does not fall within the scope of the statute(s).” In the event Defendant files a notice of
appeal following the imposition of the sentence or later collaterally attacks his conviction or
sentence, the United States will assert its rights under this agreement and seek specific performance

of these waivers.
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 5 of 14

8. In agreeing to these waivers, Defendant is aware that a sentence has not yet been
determined by the Court. Defendant is also aware that any estimate of the possible sentencing
range under the sentencing guidelines that he/she may have received from his/her counsel, the
United States or the Probation Office, is a prediction and not a promise, did not induce his/her
guilty plea, and is not binding on the United States, the Probation Office or the Court. The United
States does not make any promise or representation concerning what sentence the defendant will
receive. Defendant further understands and agrees that the United States Sentencing Guidelines
are “effectively advisory” to the Court. See United States v. Booker, 543 U.S. 220 (2005).
Accordingly, Defendant understands that, although the Court must consult the Sentencing
Guidelines and must take them into account when sentencing Defendant, the Court is not bound
to follow the Sentencing Guidelines nor sentence Defendant within the calculated guideline range.

9, Defendant understands and agrees that each and all waivers contained in the Agreement
are made in exchange for the concessions made by the United States in this plea agreement.

The United States’ Agreements

10. The United States agrees to each of the following:

(a) If Defendant pleads guilty to Count One of the criminal indictment and persists in

that plea through sentencing, and ifthe Court accepts this plea agreement, the United States

will move to dismiss the remaining counts in the indictment pending against the Defendant
at the time of sentencing;

(b) If the Court determines that Defendant qualifies for an adjustment under

section 3E1.1(a) of the United States Sentencing Guidelines, and the offense level

prior to operation of section 3E1.1(a) is 16 or greater, the United States will move

under section 3E1.1(b) for an additional one-level reduction because Defendant

timely notified authorities of his or her intent to plead guilty, thereby permitting the

United States to avoid preparing for trial and permitting the United States and the
Court to allocate their resources more efficiently.
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 6 of 14

Agreement Binding - Southern District of Texas Only

ll. The United States Attorney’s Office for the Southern District of Texas agrees that it
will not further criminally prosecute Defendant in the Southern District of Texas for offenses
arising from conduct charged in the indictment. This plea agreement binds only the United States
Attorney’s Office for the Southern District of Texas and Defendant. It does not bind any other
United States Attorney’s Office. The United States Attorney’s Office for the Southern District of
Texas will bring this plea agreement and the full extent of Defendant’s cooperation to the attention
of other prosecuting offices, if requested.

United States’ Non-Waiver of Appeal

12. The United States reserves the right to carry out its responsibilities under guidelines
sentencing. Specifically, the United States reserves the right:

(a) to bring its version of the facts of this case, including its evidence file and

any investigative files, to the attention of the Probation Office in connection with

that office’s preparation of a presentence report;

(b) to set forth or dispute sentencing factors or facts material to sentencing;

(c) to seek resolution of such factors or facts in conference with Defendant’s
counsel and the Probation Office;

(d) to file a pleading relating to these issues, in accordance with section 6A1.2
of the United States Sentencing Guidelines and Title 18, United States Code,
section 3553(a); and

(e) to appeal the sentence imposed or the manner in which it was determined.
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 7 of 14

Sentence Determination

13. Defendant is aware that the sentence will be imposed after consideration of the United
States Sentencing Guidelines and Policy Statements, which are only advisory, as well as the
provisions of Title 18, United States Code, Section 3553(a). Defendant nonetheless
acknowledges and agrees that the Court has authority to impose any sentence up to and including
the statutory maximum set for the offense(s) to which: Defendant pleads guilty, and that the
sentence to be imposed is within the sole discretion of the sentencing judge after the Court has
consulted the applicable Sentencing Guidelines. Defendant understands and agrees that the
parties’ positions regarding the application of the Sentencing Guidelines do not bind the Court and
that the sentence imposed is within the discretion of the sentencing judge. If the Court should
impose any sentence up to the maximum established by statute, or should the Court order any or
all of the sentences imposed to run consecutively, Defendant cannot, for that reason alone,
withdraw a guilty plea, and will remain found to fulfill all of the obligations under this plea
agreement.

Rights at Trial

14. Defendant nideveraniis that by entering into this agreement, he/she surrenders certain
rights as provided in this plea agreement. Defendant understands that the rights of a defendant
include the following:

(a) If Defendant persisted in a plea of not guilty to the charges, defendant would

have the right to a speedy jury trial with the assistance of counsel. The trial may

be conducted by a judge sitting without a jury if Defendant, the United States, an

the court all agree. :

(b) At atrial, the United States would be required to present witnesses and other

evidence against Defendant. Defendant would have the opportunity to confront -

those witnesses and his/her attorney would be allowed to cross-examine them. In
turn, Defendant could, but would not be required to, present witnesses and other

7
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD_ Page 8 of 14

evidence on his/her own behalf. Ifthe witnesses for Defendant would not appear
voluntarily, he/she could require their attendance through the subpoena power of
the court; and

(c) At atrial, Defendant could rely on a privilege against self-incrimination and
decline to testify, and no inference of guilt could be drawn from such refusal to
testify. However, if Defendant desired to do so, he/she could testify on his/her .
own behalf.

Factual Basis for Guilty Plea
15. Defendant is pleading guilty because he/she is in fact guilty of the charges contained
in Count One of the Criminal Indictment. The parties agree that this factual basis does not include
all relevant conduct that may be considered by the Court for sentencing purposes. If this case
were to proceed to trial, the United States could prove each element of the offense beyond a
reasonable doubt. The following facts, among others would be offered to establish Defendant's
guilt: |

In October, 2017, DEA initiated a wire intercept on a Mexican phone used by co-defendant Marco
Enrique Torres.

On November 12, 2017, a call was intercepted when Torres called co-defendant Rivas. Torres
told Rivas to handle things with Pancho (a reference to the defendant Salazar) tomorrow. Rivas
told Torres that Pancho was already there looking for work but that Rivas told Pancho that there .
was none. Torres told Rivas that Torres might have something tomorrow.

About 1 hour later, a call was intercepted when Rivas called Torres. Rivas told Torres that
Salazar was going to stop by so Rivas and Salazar could talk since Torres kept delaying. Torres
told Rivas that he would have “devices” (a reference to kilograms of methamphetamine) no later
than Tuesday (Nov. 14). Torres reiterated that it would be on Tuesday and that things were
backed up because a driver had not left on time. Later in the call, Torres told Rivas that Torres
would have 10 pieces (a reference to 10 kilograms) on Tuesday.

On November 14, 2017, agents set up surveillance on Rivas’ residence in Weslaco, Tx. Agents
observed a 2008 Ford Expedition registered to. Fernando Rivas. Agents maintained surveillance
on the vehicle as it left and returned several times.

At 5:01pm, agents observed Rivas and his son get into the Expedition and leave the residence.

At 6:14pm, Rivas called Torres. Torres asked Rivas if Rivas had talked to the guys that were

8
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 9 of 14

meeting with him at McDonalds. Rivas said he would but that the meeting was to be at.La
Parrillita on Southmost instead (located in Brownsville), Rivas told Torres that Rivas was on the
expressway, on International and Torres told Rivas to call him once it was done.

Agents followed Rivas as he drove to the La Parrillita restaurant on Southmost in Brownsville.
Both Rivas and his son entered the restaurant. Several minutes later, Rivas came outside the
restaurant and motioned to the defendant, Francisco Salazar, the driver of a Ford Fusion, shortly
after the Fusion had arrived in the parking lot. Rivas and Salazar entered the restaurant. The
Fusion had a temporary tag which was registered to Francisco Salazar in Dallas.

At 6:50pm, Rivas and Salazar came out of the restaurant and got into the Fusion. They drove out
of the parking lot into a nearby residential area. At the direction of Rivas, Salazar drove down
an alley with Rivas and observed a seat cushion laying against a fence. They stopped and picked
up the cushion. The Fusion was seen by agents as it returned to the restaurant and parked next to
the Expedition. Agents then saw Salazar remove the cushion from the Fusion and place it in the
trunk of the Fusion. Rivas and Salazar then returned inside the restaurant.

At 6:56pm, a call was intercepted when Rivas called Torres. Rivas told Torres that they had
picked up the “almohadilla” which means little pillow. Torres told Rivas to call him when Rivas
got to the office.

At 7:15pm, agents saw Rivas, his son, and Salazar all leave the restaurant. Salazar got into the
Fusion and Rivas and son got into the Expedition. Both vehicles departed together. Agents
followed both vehicles as they left Brownsville. On U.S. 77, a Brownville PD officer conducted
a traffic stop of the Fusion. While initiating the traffic stop, the Expedition appeared to try to
block the patrol car from getting behind the Fusion and the Expedition then sped up and drove off.

At 7:27pm, Rivas called Torres. Rivas told Torres that police had pulled over Salazar. Rivas
told Torres that police had been following them since they left. Rivas confirmed that there were
several Brownsville PD officers and also told Torres that Rivas had sped up in an attempt to cause
the officers to chase him and stop him rather than Salazar. Rivas said to Torres that Rivas hoped
that Salazar didn’t panic.

Brownsville officers identified the driver of the Fusion as Francisco Salazar. Salazar consented
to a search of the car and officers conducted a search of the Fusion and found a cushion in the
trunk. They opened the cushion and found two kg of meth inside.

The drugs were submitted to the DEA lab which found that it was 1981 grams of 100%
methamphetamine.

On November 21, 2017, Rivas called Torres. During the conversation, Torres asked Rivas to get
a copy of Salazar’s paperwork from the lawyer (a reference to any charging documents or reports).
Rivas said that he was waiting on that.

Salazar was read his Miranda warnings and waived them and agreed to answer questions of the
officers. Salazar admitted that he was hired to drive to Brownsville, Texas from Weslaco to pick

5
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 10 of 14

up some kilograms of methamphetamine and drive the drugs back to Weslaco.
Breach of Plea Agreement

16. If Defendant should fail in any way to fulfill completely all of the obligations under
this plea agreement, the United States will be released from its obligations under the plea
agreement, and Defendant’s plea and sentence will stand. If at any time Defendant retains,
conceals, or disposes of assets in violation of this plea agreement, or if Defendant knowingly
withholds evidence or is otherwise not completely truthful with the United States, then the United
States may move the Court to set aside the guilty plea and reinstate prosecution. Any information
and documents that have been disclosed by Defendant, whether prior to or subsequent to this plea
agreement, and all leads derived therefrom, will be used against defendant in any prosecution.

Restitution, Forfeiture, and Fines — Generally |

17. This Plea Agreement is being entered into by the United States on the basis of
Defendant’s express representation that he/she will make a full and complete disclosure of all
assets over which he/she exercises direct or indirect control, or in which he/she has any financial
interest. Defendant agrees not to dispose of any assets or take any action that would affect a
transfer of property in which he/she has an interest, unless Defendant obtains the prior written
permission of the United States.

18. Defendant agrees to make complete financial disclosure by truthfully executing a
sworn financial statement (Form OBD-500 or similar form) within 14 days of signing this plea
agreement. Defendant agrees to authorize the release of all financial information requested by
the United States, including, but not limited to, executing authorization forms permitting the

United States to obtain tax information, bank account records, credit histories, and social security

10
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 11 of 14

information. Defendant agrees to discuss and answer.any questions by the United States relating
to Defendant’s complete financial disclosure. |

19. Defendant agrees to take all steps necessary to pass clear title to forfeitable assets to
the United States and to assist fully in the collection of restitution and fines, including, but not
limited to, surrendering title, executing a warranty deed, signing a consent decree, stipulating to
facts regarding the transfer of title and the basis for the forfeiture, and signing any other documents
necessary to effectuate such transfer. Defendant also agrees to direct any banks which have
custody of his/her assets to deliver all funds and records of such assets to the United States.

20. Defendant understands that forfeiture, restitution, and fines are separate components
of sentencing and are separate obligations.

Restitution

21. Ifapplicable, Defendant agrees to pay full restitution to the victim(s) regardless of the
count(s) of conviction. Defendant stipulates and agrees that as a result of his criminal conduct,
the victim(s) incurred a monetary loss of at least $0. Defendant understands and agrees that the
Court will determine the amount of restitution to fully compensate the victim(s). Defendant
agrees that restitution imposed by the Court will be due and payable immediately and that
Defendant will not attempt to avoid or delay payment. Subject to the provisions of paragraph 7
above, Defendant waives the right to challenge in any manner, including by direct appeal or in a

collateral proceeding, the restitution order imposed by the Court.

1]
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 12 of 14

Fines

22. Defendant understands that under the Sentencing Guidelines the Court is permitted to
order Defendant to pay a fine that is sufficient to reimburse the government for the nests of any
imprisonment or term of supervised release, if any. Defendant agrees that any fine imposed by
the Court will be due and payable immediately, and Defendant will not attempt to avoid or delay
payment. Subject to the provisions of paragraph 7 above, Defendant waives the right to challenge
the fine in any manner, including by direct appeal or in a collateral proceeding.

Complete Agreement

23. This written plea agreement, consisting of 14 pages, including the attached addendum
of Defendant and his/her attorney, constitutes the complete plea agreement between the United
States, Defendant, and Defendant’s counsel. No promises or feppresentantons have been made by
the United States except as set forth in writing in this plea agreement. Defendant acknowledges
that no threats have been made against him/her and that he/she is pleading guilty freely and

voluntarily because he/she is guilty.

12
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 13 of 14

24. Any modification of this plea agreenient must be in writing and signed by all

 

 

 

 

 

 

parties.
Filed at Houston, Texas, on , 2020.
Defendant
Subscribed and sworn to before me on , 2020.
DAVID J. BRADLEY, Clerk
UNITED STATES DISTRICT CLERK
By:
Deputy United States District Clerk
APPROVED:
Ryan K. Patrick
United States Attorney
By: CZ
Robert Stabe Attorney forDefendant CX /

Assistant United States Attorney
Southern District of Texas
Case 4:19-cr-00526 Document 83 Filed on 06/26/20 in TXSD Page 14 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

UNITED STATES OF AMERICA

CRIMINAL NO. H-19-526
v.

Mmmm om

FRANCISCO SALAZAR
PLEA AGREEMENT -- ADDENDUM

I have fully explained to Defendant his/her rights with respect to the pending criminal
indictment. ] have reviewed the provisions of the United States Sentencing Commission’s
Guidelines Manual and Policy Statements and I have fully and carefully explained to Defendant
the provisions of those Guidelines which may apply in this case. I have also éxeleined to
Defendant that the Sentencing Guidelines are only advisory and the court may sentence Defendant
up to the maximum allowed by statute per count of conviction. Further, I have carefully reviewed

every part of this plea agreement with Defendant. To my knowledge, Defendant's decision to

“OLS Com and voluntary one.
D> lo 2 a 26

Attorney for Defendant SU Date

 

 

I have consulted with my attorney and fully understand all my rights with respect to the
criminal indictment pending against me. My attorney has fully explained, and [ understand, all
my rights with respect to the provisions of the United States Sentencing Commission’s Guidelines
Manual which may apply in my case. I have read and carefully reviewed every part of this plea

agreement with my attorney. I understand this agreement and I voluntarily agree to its terms.

 

 

Defendant Date

14
